DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 & 8 are objected to because of the following informalities:  in the recited “determining a threshold” is unclear as the claim and the DETAILED DESCRIPTION does provide or suggest this claimed limitation on its functions or how this threshold is derived.  Appropriate correction is required.

Double Patenting
Claims 1-19 of this application is patentably indistinct from claims1-5, 7-18 of Application No.16/992,183. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-19 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1-5, 7-18. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 8, 10, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. [US PATENT No.: US 5,353,102].
With regards to claim 1, Sato discloses an image forming apparatus (Col. 2, lines 28-29), comprising: a photoconductive image carrier (1, image carrier, Fig. 1, Col. 3, line 12); an exposure device configured to expose the photoconductive image carrier based on image data (11, laser optical system, Fig. 4, Col. 4, line 36); a developing device configured to form a toner image on the photoconductive image carrier by toner supplied from a toner cartridge (2, developing means, Fig. 2, Col. 3, line 54); a toner supply motor configured to supply the toner from the toner cartridge to the developing device (41 & 42 toner supply motors, Col. 5, lines 29-38); and a processor (44, controller, Col. 5, line 29) configured to determine a threshold (toner supply per unit of time is changed in accordance with toner consumption, excess supply, Col. 6, lines 5-13) based on a print rate of the image data (toner consumption with regards to the rate of print), and toner characteristics of the toner supplied from the toner cartridge to the developing device, and detect an empty toner based on a pixel count value derived from an integrated value of pixel values of the image data (43, dot counter value, Col. 4, lines 44-63), a toner supply motor count value derived from an integrated value of drive times of the toner supply motor, and the threshold (Steps 1-6, Col. 4, line 60-Col. 5, line 58) and (Col. 6, lines 21-28).
With regards to claim 2, Sato discloses wherein when the processor detects a near-empty toner based on the toner supply motor count value and a preset near-empty threshold, the processor detects the empty toner based on a toner supply rate, the print rate, and the toner characteristics (Col. 6, lines 21-28).
With regards to claim 5, Sato discloses further comprising a plurality of toner supply motors to supply toner from a corresponding plurality of toner cartridges to the developing device (41 & 42 toner supply motors, Col. 5, lines 29-38).
With regards to method claims 8, 10, & 11, thereof are met by the operation/apparatus as discloses by Sato as disclosed in claims 1, 2, & 5 as cited above.

Allowable Subject Matter
Claims 3, 4, 6, 7, 9, 12, 13, & 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 3, the prior art does not disclose or suggest the claimed processor calculates the toner supply rate based on an increment of the pixel count value and an increment of the toner supply motor count value in a predetermined processing section, determines a toner supply rate threshold based on the print rate of the image data in the processing section and the toner characteristics, and detects an empty toner when the toner supply rate is less than the toner supply rate threshold. Claim 4 depends on claim 3.
With regards to claim 6, the prior art does not disclose or suggest the claimed further comprising a display configured to display information indicating a remaining amount of toner in the toner cartridge.
With regards to claim 7, the prior art does not disclose or suggest the claimed the apparatus is a multifunction printer.
With regards to claim method 9, the prior art does not disclose or suggest the claimed displaying information indicating a remaining amount of toner in the toner cartridge.
With regards to method claim 12, the prior art does not disclose or suggest the claimed calculating the toner supply rate based on an increment of the pixel count value and an increment of the toner supply motor count value in a predetermined processing section, determining a toner supply rate threshold based on the print rate of the image data in the processing section and the toner characteristics, and detecting an empty toner when the toner supply rate is less than the toner supply rate threshold. Claim 13 depends on claim 12. 
With regards to method claim 14, the prior art does not disclose or suggest the claimed further comprising a display configured to display information indicating a remaining amount of toner in the toner cartridge.
The following is a statement of reasons for the indication of allowable subject matter:
With regards to claim 15, the prior art does not disclose or suggest the claimed a toner cartridge used in an image forming apparatus, comprising: a toner storage container configured to hold toner; a toner delivery mechanism configured to deliver the toner in the toner storage container to a developing device; and a non-transitory memory configured to store a control table showing a correlation between a toner supply rate threshold to be compared with a toner supply rate calculated based on a pixel count value derived from an integrated value of pixel values of the image data and a toner supply motor count value derived from an integrated value of drives time of the toner supply motor, and a print rate of the image data. Claims 16, 17, 18 &19 are depended therefrom claim 15.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852